--------------------------------------------------------------------------------

Exhibit 10.4



EXECUTION VERSION


INDEMNITY AGREEMENT


This INDEMNITY AGREEMENT (this “Agreement”), is is made this 26th day of August
2019, and is effective for all purposes as of October 1, 2019 (the “Effective
Date”), by and between INTERNAP CORPORATION, a Delaware corporation (the
“Company”), and Michael T. Sicoli, an individual resident of the District of
Columbia (“Indemnitee”).


WHEREAS, it is essential to the Company that it attract and retain as directors
and officers the most capable persons available;


WHEREAS, the Company is aware that, to induce highly competent persons to serve
the Company as directors, officers or in other capacities, the Company must
provide such persons with adequate protection through directors and officers
liability insurance, advancement of expenses and indemnification against risks
of claims and actions against them, and against damage to their professional
and/or personal reputations resulting from allegations, claims, actions and
investigations arising out of or relating to their service to and activities on
behalf of the Company;


WHEREAS, the Company’s Board of Directors has determined that it is in the best
interests of the Company and its stockholders that the Company act to assure
such persons that there will be increased certainty of such protection in the
future;


WHEREAS, this Agreement is a supplement to and in furtherance of the provisions
of the Company’s Certificate of Incorporation (the “Certificate”) and Bylaws
(“Bylaws”), in each case as amended and in effect on the date hereof, and
resolutions adopted pursuant thereto, and this Agreement shall not be deemed to
substitute therefor, nor to diminish or abrogate any rights of such persons
thereunder;


WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify and advance the expenses of such
persons to the fullest extent permitted by applicable law and to guarantee such
persons would realize the benefit of any subsequent changes in applicable law
relating to indemnification or advancement of expenses so that they will
continue to provide services to the Company free from undue concern that they
will not be so indemnified, thereby ensuring that the decisions of such persons
for or on behalf of the Company will be independent, objective and in the best
interests of the Company’s stockholders;


WHEREAS, it is reasonable, prudent and necessary for the Company to provide such
persons with the specific contractual assurance that the exculpation from
personal liability for directors, the right to directors and officers liability
insurance and the rights to indemnification and advancement of expenses provided
to them remain available regardless of, among other things, any amendment to or
revocation of the indemnification or advancement of expenses provisions in the
Certificate or the Bylaws or any change in composition or philosophy of the
Company’s Board of Directors such as might occur following an acquisition or
Change of Control (defined below) of the Company; and


WHEREAS, Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified.


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee do hereby agree as follows:
 
1.           Definitions.  For purposes of this Agreement and if not otherwise
defined herein, the following terms shall have the meanings set forth below:


(a)          “Board” shall mean the Board of Directors of the Company.
 


--------------------------------------------------------------------------------

(b)          “Change of Control” shall mean any of the following occurrences:


(i)          Any “person,” as such term is used in Sections 13(a)(9) and 13(d)
of the Securities Exchange Act of 1934 (“Exchange Act”), becomes a “beneficial
owner,” as such term is used in Rule 13d-3 promulgated under the Exchange Act,
of 30% or more of the voting stock of the Company;


(ii)          The majority of the Board consists of individuals other than
“incumbent” directors, which term means the members of the Board on the date
hereof; provided that any person becoming a director subsequent to such date
whose election or nomination for election was supported by two-thirds of the
directors who then comprised the incumbent directors will be considered to be an
incumbent director;


(iii)        The Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;


(iv)        All or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
stockholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the voting stock of the Company, all of the voting
stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or


(v)         The Company combines with another company and is the surviving
corporation but, immediately after the combination, the stockholders of the
Company immediately prior to the combination hold, directly or indirectly, 50%
or less of the voting stock of the combined company (there being excluded from
the number of shares held by such stockholders, but not from the voting stock of
the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company).


For purposes of the Change of Control definition, the “Company” will include any
entity that succeeds to all or substantially all, of the business of the Company
and “voting stock” will mean securities of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation.


(c)          “DGCL” shall mean the Delaware General Corporation Laws, as amended
from time to time, and any successor law or laws.


(d)          “Disinterested Director” shall mean a director of the Company who
neither is or was a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.


(e)         “Expenses” shall include all attorneys’ fees, retainers, court
costs, transcript costs, accounting and expert fees, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in, or otherwise
participating in, any Proceeding, and shall include all such items incurred in
enforcing or pursuing any rights under this Agreement.
 

2

--------------------------------------------------------------------------------

(f)          “Independent Counsel” shall mean a law firm or member of a law firm
that, as of a particular date, neither is presently representing, nor in the
five years preceding such date has been retained to represent, (i) the Company
or Indemnitee in any matter material to either such party or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s right to indemnification
under this Agreement.


(g)         “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative, legislative or investigative (formal or
informal) nature, including any appeal therefrom, whether by, in or involving a
public official, law enforcement organization, public or government-sponsored
board or commission, self-regulatory body, court or an administrative, other
governmental or private entity or body, and as to which Indemnitee was, is or
will be involved as a party, potential party, non-party witness or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him or her or any action on his or her
or her part, or any inaction on Indemnitee’s part, while acting as director or
officer of the Company, or by reason of the fact that he or she is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, in each case whether or not serving in such capacity
at the time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.


2.           Service by Indemnitee.  Indemnitee agrees to serve and/or continue
to serve as a director, officer or employee of the Company, as applicable,
and/or, at the request of the Company, as a director, officer, agent or
fiduciary of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise.  Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event the Company shall have
no obligation under this Agreement to continue the employment, directorship or
other service of Indemnitee in such position.  Nothing in this Agreement shall
confer upon Indemnitee the right to continue in the employ of, or as an officer
or director of, the Company or affect the right of the Company to terminate
Indemnitee’s employment at any time in the sole discretion of the Company, with
or without cause, subject to any contractual rights of Indemnitee created or
existing under any written employment contract between the Company and
Indemnitee.  The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve as director, officer or employee of
the Company, as applicable.


3.           Indemnification.  Subject to Section 9, the Company shall hold
harmless and indemnify, and advance Expenses to, Indemnitee as provided in this
Agreement and to the fullest extent not prohibited by the DGCL or other
applicable as the same now exists or may hereafter be amended (but only to the
extent any such amendment permits the Company to provide broader indemnification
rights than the DGCL permitted the Company to provide prior to such amendment). 
Without diminishing the scope of the indemnification provided by this Section 3,
the rights of indemnification of Indemnitee provided hereunder shall include,
but shall not be limited to, those rights hereinafter set forth, except that no
indemnification shall be paid to Indemnitee:


(a)          on account of any Proceeding in which judgment is rendered against
Indemnitee for disgorgement of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Exchange Act, or similar provisions of any federal, state or local
statutory law; provided, however, that the Company may advance Expenses in
accordance with Section 11 of this Agreement in connection with Indemnitee’s
defense of a claim under Section 16(b) of the Exchange Act, which advances shall
be repaid to the Company if it is ultimately determined that Indemnitee is not
entitled to indemnification of such Expenses.
 

3

--------------------------------------------------------------------------------

(b)          on account of conduct of Indemnitee which is finally adjudged by a
court of competent jurisdiction to have been knowingly fraudulent or to
constitute willful misconduct;


(c)         in any circumstance where such indemnification is expressly
prohibited by applicable law, including if Indemnitee’s conduct is determined to
have been in bad faith, if Indemnitee fails to reasonably believe that
Indemnitee’s conduct is in or not opposed to the bests interest of the Company
or, with respect to a criminal proceeding, if it is determined that Indemnitee
knew or reasonably should have known that Indemnitee’s conduct was unlawful;


(d)         with respect to liability for which payment is actually made to
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause or other agreement (other than this Agreement),
except in respect of any liability in excess of payment under such insurance,
indemnity clause or other agreement;


(e)          if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful; or


(f)          in connection with any Proceeding initiated by Indemnitee against
the Company or any of its direct or indirect subsidiaries or the directors,
officers, employees or other indemnitees of the Company or any of its direct or
indirect subsidiaries, (i) unless such indemnification is expressly required to
be made by law, (ii) unless the Proceeding was authorized by the Board or such
other person or persons empowered pursuant to Section 9 to make such
determination, (iii) unless such indemnification is provided by the Company, in
its sole discretion, pursuant to the powers vested in the Company by applicable
law, or (iv) except as provided in Section 12.


4.           Actions or Proceedings Other Than an Action by or in the Right of
the Company.  Indemnitee shall be entitled to the indemnification rights
provided in this Section 4 if Indemnitee was or is a party or witness or is
threatened to be a party or witness to any Proceeding, other than a Proceeding
by or in the right of the Company, by reason of the fact that Indemnitee is or
was a director, officer, employee, agent or fiduciary of the Company, or any of
its direct or indirect subsidiaries, or is or was serving at the request of the
Company, or any of its direct or indirect subsidiaries, as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to,
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise, or by reason of any act or
omission by him or her in such capacity.  Pursuant to this Section 4, Indemnitee
shall be indemnified against all Expenses, judgments, penalties (including
excise and similar taxes), fines and amounts paid in settlement which were
actually and reasonably incurred by Indemnitee in connection with such
Proceeding (including, but not limited to, the investigation, defense or appeal
thereof), if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe his or her conduct was unlawful.


5.           Actions by or in the Right of the Company.  Indemnitee shall be
entitled to the indemnification rights provided in this Section 5 if Indemnitee
was or is a party or witness or is threatened to be made a party or witness to
any Proceeding brought by or in the right of the Company to procure a judgment
in its favor by reason of the fact that Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company, or any of its direct or
indirect subsidiaries, or is or was serving at the request of the Company, or
any of its direct or indirect subsidiaries, as a director, officer, employee,
agent or fiduciary of another entity, including, but not limited to, another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise, or by reason of any act or omission by
him or her in any such capacity.  Pursuant to this Section 5, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by him or
her in connection with the defense or settlement of such Proceeding (including,
but not limited to the investigation, defense or appeal thereof), if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company; provided, however, that no
such indemnification shall be made in respect of any claim, issue or matter as
to which Indemnitee shall have been adjudged to be liable to the Company, unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to be indemnified for
such Expenses actually and reasonably incurred by him or her which such court
shall deem proper.
 

4

--------------------------------------------------------------------------------

6.           Good Faith Definition.  For purposes of this Agreement, Indemnitee
shall be deemed to have acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, to have had no reasonable
cause to believe Indemnitee’s conduct was unlawful, if such action was based on
any of the following: (a) the records or books of the account of the Company or
other enterprise, including financial statements; (b) information, opinions,
reports or statements supplied to Indemnitee by the officers or employees of the
Company or other enterprise in the course of his or her duties; (c) the advice
of legal counsel for the Company or other enterprise; or (d) information or
records given in reports made to the Company or other enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or other enterprise.  The
provisions of this Section 6 shall not be deemed to be exclusive or to limit in
any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement.


7.           Indemnification for Expenses of a Witness or a Successful Party.
Notwithstanding the other provisions of this Agreement, to the extent that
Indemnitee has (i) served on behalf of  or at the request of the Company, or any
of its direct or indirect subsidiaries, as a witness or other participant in any
class action or Proceeding, or (ii) has been successful, on the merits or
otherwise, in defense of any Proceeding referred to in Sections 4 and 5, or in
defense of any claim, issue or matter therein, including, but not limited to,
the dismissal of any action without prejudice or the settlement of a Proceeding
without an admission of liability, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee in connection therewith
without any determination pursuant to Section 9.


8.          Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, appeal or settlement of such Proceeding described in
Section 4 and 5 hereof, but is not entitled to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee to which Indemnitee is
entitled.


9.           Procedure for Determination of Entitlement to Indemnification.


(a)         To obtain indemnification under this Agreement, Indemnitee shall
submit to the Secretary of the Company a written request, including
documentation and information which is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
 

5

--------------------------------------------------------------------------------

(b)          Upon written request by Indemnitee for indemnification pursuant to
Section 4, 5, 7 and 8 hereof, the entitlement of Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if a
Change of Control shall have occurred, by Independent Counsel (unless Indemnitee
shall request in writing that such determination be made by the Board (or a
committee thereof) in the manner provided for in clause (ii) of this Section
9(b)) in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change of Control shall not have occurred, (A)(1) by
the Board of the Company, by a majority vote of Disinterested Directors even
though less than a quorum, or (2) by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors, even though less than a
quorum, or (B) if there are no such Disinterested Directors or, even if there
are such Disinterested Directors, if the Board, by the majority vote of
Disinterested Directors, so directs, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee.  Such
Independent Counsel shall be selected by the Board and approved by Indemnitee.
Upon failure of the Board to so select, or upon failure of Indemnitee to so
approve, such Independent Counsel shall be selected by the Chancellor of the
State of Delaware or such other person as the Chancellor shall designate to make
such selection. Such determination of entitlement to indemnification shall be
made not later than 45 days after receipt by the Company of a written request
for indemnification.  If the person making such determination shall determine
that Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such part
of indemnification among such claims, issues or matters. The Company agrees to
be bound by, and not contest, appeal or seek reconsideration of, such opinion of
Independent Counsel.  If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 10 days after such
determination.


(c)          Indemnitee shall reasonably cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
Indemnification, including providing to such person, persons or entity upon
reasonable advance request such documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel or members of the Board shall act reasonably and in good
faith in making a determination under the Agreement of Indemnitee’s entitlement
to Indemnification.  Any Expenses incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.


10.          Presumptions and Effect of Certain Proceedings.


(a)          In making a determination with respect to entitlement to
indemnification, Indemnitee shall, to the fullest extent not prohibited by law,
be presumed to be entitled to indemnification hereunder and the Company shall,
to the fullest extent not prohibited by law, have the burden of proof in the
making of any determination contrary to such presumption.  Neither the failure
of the Board (or such other person or persons empowered to make the
determination of whether Indemnitee is entitled to indemnification) to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor any determination thereby that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.


(b)          If the Board, or such other person or persons empowered pursuant to
Section 9 to make the determination of whether Indemnitee is entitled to
indemnification, shall have failed to make a determination as to entitlement to
indemnification within 45 days after receipt by the Company of such request, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent actual fraud in the request for indemnification or a
prohibition of indemnification under applicable law; provided, however, that
such 45-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person, persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining or evaluating of documentation and/or
information relating thereto.  The termination of any Proceeding described in
Sections 4 and 5 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (i) create a
presumption that Indemnitee did not act in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, that Indemnitee has
reasonable cause to believe that Indemnitee’s conduct was unlawful; or (ii)
otherwise adversely affect the rights of Indemnitee to indemnification, except
as may be provided herein.
 

6

--------------------------------------------------------------------------------

(c)          The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.


11.          Advancement of Expenses.


(a)          Subject to applicable law, all reasonable Expenses actually
incurred by Indemnitee as a party, witness or other participant in connection
with any Proceeding (including a Proceeding by or on behalf of the Company)
shall be paid by the Company in advance of the final disposition of such
Proceeding, if so requested by Indemnitee, within 30 days after the receipt by
the Company of a statement or statements from Indemnitee requesting such advance
or advances. Indemnitee may submit such statements from time to time. 
Indemnitee’s entitlement to such Expenses shall include those incurred in
connection with any proceeding by Indemnitee seeking an adjudication or award in
Arbitration (defined below) pursuant to this Agreement.


(b)          Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee in connection therewith; provided, however, that
following a Change of Control or in the event of a Proceeding brought by or in
the name of the Company, the Company agrees that Indemnitee shall be required to
submit to the Company only summary statements and invoices, and that in
connection with such submissions, Indemnitee shall have the right to withhold or
redact any documents or information that are protected by the attorney-client
privilege or the attorney work product doctrine.


(c)          Indemnitee’s submission of statements and requests for payment of
Expenses shall include or be accompanied by (i) a written affirmation by
Indemnitee of Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct necessary for indemnification under this Agreement and (ii)
an undertaking executed personally or on behalf of Indemnitee to repay such
amount if it is ultimately determined that Indemnitee is not entitled to be
indemnified against such Expenses by the Company pursuant to this Agreement or
otherwise.  Each written undertaking to pay amounts advanced must be an
unlimited general obligation but need not be secured, shall be interest free and
shall be accepted without reference to financial ability to make repayment.  The
Company shall have no obligation to advance any Expenses pursuant to this
Section 11 with respect to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 3(f).


12.          Remedies of Indemnitee.


(a)          In the event that (i) a determination is made pursuant to Section 9
that Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 11 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(b) within 60 days after receipt by the Company
of a request for indemnification, (iv) payment of indemnification is not made
pursuant to clause (i) of Section 7 within 10 days after receipt by the Company
of a written request therefor, or (v) payment of indemnification is not made
within 10 days after a determination has been made that Indemnitee is entitled
to indemnification or such determination is deemed to have been made pursuant to
Sections 9 and 10, Indemnitee shall be entitled to an adjudication in an
appropriate court of his or her entitlement to such indemnification or
advancement of Expenses.
 

7

--------------------------------------------------------------------------------

(b)          As an alternative to subsection (a), Indemnitee may, at
Indemnitee’s option, seek an award in arbitration administered by JAMS pursuant
to its Streamlined Arbitration Rules & Procedures then in effect (“JAMS Rules”)
and the provisions of this subsection (b), without regard to the amount in
controversy (“Arbitration”).  In the event there is a conflict between the JAMS
Rules and any provision of this Agreement, the terms of this Agreement shall
govern.  This clause shall not preclude the parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction. The
following provisions modify the JAMS Rules and govern an arbitration:


(i)          The Arbitration shall be conducted by a sole arbitrator selected
pursuant to Rule 12 of the JAMS Rules from the then current list of former or
retired federal judges on the JAMS roster of arbitrators and mediators
(“Arbitrator”).


(ii)          The Hearing (as defined in the JAMS Rules) shall be conducted in
Atlanta, Georgia, except that the Arbitrator, in order to hear a third party
witness, may conduct such portion of the Hearing at any location.


(iii)        The Hearing shall commence within 60 days and the Final Award
(pursuant to Rule 19 of the JAMS Rules) shall be rendered within 90 days of the
commencement of the Arbitration pursuant to Rule 5 of the JAMS Rules.


(iv)         Pursuant to Rule 19(b) of the JAMS Rules, the Arbitrator shall be
guided by the law of the State of Delaware in determining the merits of the
dispute.


(v)          After the commencement of the Arbitration pursuant to Rule 5 of the
JAMS Rules, no party to the Arbitration may seek any interim or provisional
relief in any court or collateral proceeding regarding any issue or claim that
is the subject of the Arbitration.


(vi)       The Company shall pay the fees for the Arbitration pursuant to Rule
26 of the JAMS Rules (“Arbitration Fees”), and is solely responsible for the
Arbitrator compensation, if Indemnitee prevails in the Arbitration.  In the
event the Company fails to pay the Arbitration Fees within seven days of the
commencement of the Arbitration, and/or in the event the Company fails to
promptly pay the Arbitrator compensation, Indemnitee may pay such amounts and
such amounts shall be awarded to Indemnitee in the Final Award.  In the event
the Company is the prevailing party in the Arbitration, Indemnitee shall
reimburse the Company for Indemnitee’s pro rata share of the Arbitrator’s
compensation, with the Company being responsible for 50% of the Arbitrator’s
compensation and all Indemnitees who are a party to the Arbitration being
severally, and not jointly, responsible for the remaining 50%.


(vii)       Judgment on the Final Award may be entered in any court having
jurisdiction.


(viii)      In the event a Final Award is rendered in favor of Indemnitee, the
Company shall pay to Indemnitee the entire amount of the Final Award within 20
days of the date of the Final Award, regardless of whether the Company decides
to seek to vacate, overturn, appeal or seek reconsideration of all or any aspect
of the Final Award, subject to an undertaking (in form and substance
contemplated by Section 11 of this Agreement) by Indemnitee to repay the amount
of the Final Award to the extent that the Final Award is subsequently vacated,
overturned, reversed or otherwise successfully appealed or reconsidered.
 

8

--------------------------------------------------------------------------------

(ix)        In the event the Arbitration is commenced and a Final Award is
rendered in favor of Indemnitee because the Company failed to abide by a
determination in favor of Indemnitee pursuant to Section 9 of this Agreement, or
in the event the Company fails to timely pay the amount of the Final Award to
Indemnitee in accordance with Section 12(b)(viii) of this Agreement, the Company
agrees to pay interest on the amount of the Final Award, compounded monthly, at
the “prime rate” of interest quoted from time-to-time in The Wall Street
Journal.


(c)         In the event that a determination is made pursuant to Section 9 of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or Arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial or a de novo Arbitration (as
applicable) on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or Arbitration commenced
pursuant to this Section 12, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, and the Company shall be precluded from referring to or offering
into evidence a determination made pursuant to Section 9 of this Agreement that
is adverse to Indemnitee’s right to indemnification or advancement of Expenses.


(d)         In the event that a determination is made or deemed to be made
pursuant to Section 8 or 9 that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
Arbitration commenced pursuant to this Section 12, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with a
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.


(e)          The Company shall be precluded from asserting in any judicial
Proceeding or Arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such Arbitrator
that the Company is bound by all provisions of this Agreement.


(f)          If the court or Arbitrator shall determine that Indemnitee is
entitled to any indemnification hereunder, the Company shall pay all reasonable
Expenses actually incurred by Indemnitee in connection with such adjudication or
award at Arbitration (including, but not limited to, any appellate proceedings).


13.         Notification of Proceedings and Defense of Claims.  Promptly after
receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Agreement, notify the Secretary of the Company in writing of
the commencement thereof; but the omission to so notify the Secretary of the
Company will not relieve the Company from any liability that it may have to
Indemnitee otherwise than under this Agreement or otherwise, except to the
extent that the Company may suffer material prejudice by reason of such
failure.  Notwithstanding any other provision of this Agreement, with respect to
any such Proceeding as to which Indemnitee gives notice to the Company of the
commencement thereof:


(a)          The Company will be entitled to participate therein at its own
expense.


(b)         Except as otherwise provided in this Section 13(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to Indemnitee.  After notice from the Company to
Indemnitee of the Company’s election to so assume the defense thereof, the
Company shall not be liable to Indemnitee under this Agreement for any legal or
other Expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below.  Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but the fees and Expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof shall be
at the expense of Indemnitee unless (i) the employment of counsel by Indemnitee
has been authorized by the Company, (ii) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of the defense of such action and such conclusion by
Indemnitee shall be supported by a written determination of counsel provided to
the Company, which determination shall be reasonably acceptable to the Company,
or (iii) the Company shall not in fact have employed counsel to assume the
defense of the action within a reasonable time after the Company has provided
notice to Indemnitee of the Company’s election to assume the defense of such
action, in each of which cases the Expenses of such counsel shall be at the
expense of the Company.  The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have reached the conclusion provided for in clause (ii) above.
 

9

--------------------------------------------------------------------------------

(c)          The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its prior written consent, which consent shall not be unreasonably withheld;
provided, however, that the Company shall be deemed to have consented to any
settlement if the Company does not object to such settlement within 30 days
after receipt by the Company of a written request for consent to such
settlement.  The Company shall be required to obtain the consent of Indemnitee
to settle any Proceeding in which Indemnitee is named as a party or has
potential liability exposure, unless such settlement solely involves the payment
of money and includes a complete and unqualified release of Indemnitee from all
liability on any claims that are the subject matter of the Proceeding and does
not impose any future restriction or limitation on Indemnitee.


(d)          As soon as practicable after the receipt of a notice of a claim
pursuant to this Section 13, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all reasonably necessary or desirable action to cause such insurers to
comply with such policies including, without limitation, to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of the policies.


14.          Other Right to Indemnification; Subrogation.


(a)         The indemnification and advancement of Expenses provided by this
Agreement are cumulative, and not exclusive, and are in addition to any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the Certificate or Bylaws of the Company, any resolution adopted
pursuant thereto, any provision of law or otherwise.  Except as required by
applicable law, the Company shall not adopt any amendment to its Certificate or
Bylaws, the effect of which would be to deny, diminish or encumber Indemnitee’s
rights to indemnification or advancement of Expenses under this Agreement.


(b)         In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights and recovery of
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.


(c)          The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
 

10

--------------------------------------------------------------------------------

15.         Director and Officer Liability Insurance.


(a)          The Company shall obtain and maintain directors’ and officers’
liability insurance in customary and reasonable amounts for so long as
Indemnitee is entitled to indemnification hereunder, with reputable insurance
companies providing Indemnitee with coverage for losses from wrongful acts,
including Expenses, and to ensure the Company’s performance of its
indemnification and advancement of Expenses obligations under this Agreement,
provided and to the extent that such insurance is available on a commercially
reasonable basis.  Such coverage shall not be on terms of coverage or amounts
less favorable to Indemnitee than those of the policies in effect on the date of
this Agreement, except to the extent coverage on such terms or in such amounts
cannot be obtained through the use of commercially reasonable efforts. 
Indemnitee shall be covered by such policy or policies in accordance with their
terms to the maximum extent available for any such director or officer under
such policy or policies.


(b)          The Company further agrees that the provisions hereof shall remain
in effect regardless of whether liability or other insurance coverage is at any
time obtained or retained by the Company, except that any payments made to, or
on behalf of, Indemnitee under an insurance policy shall reduce the obligations
of the Company hereunder.


16.         Intent.  This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights Indemnitee may have under the Certificate or Bylaws
of the Company, the DGCL, applicable law or otherwise.  To the extent that a
change in applicable law (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Certificate or Bylaws of the Company, the DGCL, applicable law or this
Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.  In the event of any
change in applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify, or advance Expenses to, a member of its Board or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.


17.        Attorneys’ Fees and Other Expenses to Enforce Agreement.  In the
event that Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in Arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement Indemnitee, if he or she prevails
in whole or in part in such action, shall be entitled to recover from the
Company and shall be indemnified by the Company against any actual Expenses for
attorneys’ fees and disbursements reasonably incurred by Indemnitee.


18.         Effective Date.  The provisions of this Agreement shall cover claims
or Proceedings whether now pending or hereafter commenced and shall be
retroactive to cover acts or omissions or alleged acts or omissions which
heretofore have taken place. The Company shall be liable under this Agreement,
pursuant to Sections 4 and 5, notwithstanding the termination of Indemnitee’s
service, if the rights of indemnification under such Sections relate to
Indemnitee’s service to the Company.


19.         Duration of Agreement.  This Agreement shall survive and continue
even though Indemnitee may have terminated his or her service as a director,
officer, employee, agent or fiduciary of the Company or as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise or by reason of any act or
omission by Indemnitee in any such capacity.  This Agreement shall be binding
upon the Company and its successors and assigns, including, without limitation,
any corporation or other entity which may have acquired all or substantially all
of the Company’s assets or business or into which the Company may be
consolidated or merged, and shall inure to the benefit of Indemnitee and his or
her spouse, successors, assigns, heirs, devisees, executors, administrators or
other legal representations.  The Company shall require any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
the Company and Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place.
 

11

--------------------------------------------------------------------------------

20.         Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason other than that Indemnitee did not act in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to a criminal Proceeding, that
Indemnitee had reasonable cause to believe his or her conduct was unlawful, the
Company shall contribute to the amount of Expenses, judgments, penalties, fines,
excise taxes, amounts paid or to be paid in settlement actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with such
Proceeding in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving rise to such Proceeding and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).


21.         Disclosure of Payments.  Except as expressly required by any federal
or state securities laws or other federal or state law, neither party shall
disclose any payments under this Agreement unless prior approval of the other
party is obtained.


22.         Modification and Waiver.  No supplement, modification or amendment
of this Agreement or any provision hereof shall limit or restrict in any way any
right of Indemnitee under this Agreement with respect to any action taken or
omitted by Indemnitee when he or she was a director, officer, employee, agent or
fiduciary of the Company, or any of its direct or indirect subsidiaries, or
while serving at the request of the Company, or any of its direct or indirect
subsidiaries, as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise prior to such supplement, modification or amendment.  No supplement,
modification or amendment of this Agreement or any provision hereof shall be
binding unless executed in writing by both the Company and Indemnitee.  No
waiver of any provision of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
 
23.         Severability.  If any provision or provisions of this Agreement
shall be held invalid, illegal or unenforceable for any reason whatsoever, (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
 
24.         Counterparts.  This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.  Only one
such counterpart signed by the party against whom enforceability is sought shall
be required to be produced to evidence the existence of this Agreement.
 

25.         Interpretation.  The captions and headings used in this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
 

12

--------------------------------------------------------------------------------

26.        Notices.  All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand with receipt acknowledged by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt or (c) delivered by facsimile transmission on the
date shown on the facsimile machine report:


If to Indemnitee to:


Michael T. Sicoli
at Indemnitee’s address on file with the Company
Email:  msicoli19@gmail.com


If to the Company to:


Internap Corporation
One Enterprise Avenue
Secaucus, NJ 07094
Email:  rdiegnan@inap.com
Attn: Executive Vice President and General Counsel


or to such other address as may be furnished to Indemnitee by the Company or to
the Company by Indemnitee, as the case may be.


27.         Governing Law.  The parties hereto agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts of law
principles.


[Signature Page Follows]


13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

 
THE COMPANY:
     
INTERNAP CORPORATION
     
By: /s/ Peter D. Aquino
 
Name: Peter D. Aquino
 
Title: Chief Executive Officer
     
INDEMNITEE:
     
/s/ Michael T. Sicoli
 
Print Name: Michael T. Sicoli





14

--------------------------------------------------------------------------------